Citation Nr: 0800772	
Decision Date: 01/08/08    Archive Date: 01/22/08

DOCKET NO.  00-24 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant's service establishes basic eligibility 
for a nonservice-connected disability pension.


REPRESENTATION

Appellant represented by:	Karen M. Wahle, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel

INTRODUCTION

This matter is before the Board on appeal from a September 
1999 determination from the Manila, Philippines, Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
entitlement to VA benefits because the appellant's service 
did not establish him as a veteran for VA purposes.  A 
September 2000 statement from the appellant's attorney 
clarified that his claim was for a nonservice-connected 
disability pension.

In an October 2003 decision, the Board determined that the 
appellant's service did not establish him as a veteran for VA 
purposes.  He appealed the Board's October 2003 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In a November 2005 Memorandum Decision, the Court 
vacated the Board's decision and remanded the case to the 
Board for further proceedings and readjudication consistent 
with the Court's decision.

In current status the case returns to the Board following the 
completion of development made pursuant to its July 2006 
remand.  It should be noted that the development requested 
included verification of whether the veteran desired a 
hearing.  By letter in June 2007, the veteran's attorney 
indicated that the veteran did not desire a hearing.  


FINDING OF FACT

The Service Department has certified repeatedly that the 
appellant did not have qualifying active military service as 
a member of the Philippine Commonwealth Army, including 
recognized guerrilla service, in the service of the United 
States Armed Forces.



CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits have not 
been met.  38 U.S.C.A. §§ 101, 107, 5107 (West. 2002); 38 
C.F.R. §§ 3.1, 3.40, 3.41, 3.203 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background and Analysis

The appellant maintains that he is a veteran who is entitled 
to a nonservice-connected disability pension.  See 38 
U.S.C.A. §§ 1521, 5107 (West 2002); 38 C.F.R. §§ 3.2(f), 
3.321(b)(2), 4.16, 4.17 (2007).  

The term "veteran" means a person who served in the active 
military, naval or air service, and was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. § 3.1(d) (2007).  
Certain service with the Philippine Scouts, the Commonwealth 
Army of the Philippines, and guerrilla service is considered 
to be qualifying service.  38 U.S.C.A. § 107 (West 2002); 38 
C.F.R. § 3.40 (2007).  

The appellant contends that his eligibility for VA benefits 
derives from civilian employment with the United States Army 
from October 1944 to May 1949.  In support of his claim, he 
submitted a June 1999 formal application, lay statements, and 
a detailed brief by his attorney, with attachments including 
Office of Personnel Management (OPM) documents, United States 
Army correspondence, United States Certificate of 
Naturalization, Veterans in Support of America (VISA) 
documents, VA Certificate of Eligibility for a Loan, VA 
Health Administration correspondence, and Bureau of Education 
correspondence.

The appellant's June 1999 formal application asserts that he 
served from October 27, 1944 to May 14, 1949 with the United 
States Army Forces in the Far East, Western Pacific 
Philippines Command.  His lay statements and attorney's brief 
assert that he wore a khaki uniform issued to him by the 
Army, received paychecks from the United States government, 
lived in barracks run by the Army, ate Army food alongside 
American troops, and drove an Army vehicle.  When the air 
raid sirens sounded, he took shelter in a local church 
alongside Army soldiers until it was safe to return to work.  
He faced constant enemy fire as a consequence of his 
proximity to key military targets, and he demonstrated his 
loyalty to the American cause by spying on Japanese 
occupation forces.  He was sure that he was serving in the 
United States Army during this period because he never felt 
free to return to his civilian life.  

Documents from OPM state that the appellant served from 
October 27, 1944 in the United States Army Forces in the Far 
East, Western Pacific Philippines Command, and that he was 
separated by reduction in force on May 14, 1949.  
Correspondence from the United States Army, Civil Censorship 
Detachment, indicates that the appellant trained censors and 
that he was well-respected at work.  The United States 
Certificate of Naturalization shows that the appellant became 
a United States citizen in December 1998.  VISA documents 
include the appellant's business card and a September 2001 
letter to President George W. Bush and a May 2002 letter to 
OPM, in which the appellant offers his services and VISA's 
services in the war against terror.  The VA's February 1999 
Certificate of Eligibility for a Loan, which Loan Number, 
Entitlement, and VA Agent Initials are blackened out, does 
not confirm or deny eligibility for a VA loan.  An April 1999 
letter from the VA Health Administration confirms that the 
appellant enrolled in the VA healthcare system.  A June 1945 
letter from the Bureau of Education states that the appellant 
was granted a leave of absence from his job as a school 
principal until he was no longer needed by the Army.

Unfortunately, the VA may not accept any of these documents 
as proof of service in the United States military because 
they were not issued by the service department.  The VA may 
only accept evidence of service submitted by a claimant when 
(1) the evidence is a document issued by the service 
department; (2) the document contains needed information as 
to length, time, and character of service; and (3) in the 
opinion of the VA, the document is genuine and the 
information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2007).  In this case, none of the evidence 
submitted by the appellant and his attorney meets the first 
of these requirements.  The few documents that were issued by 
the United States Army or War Department were issued by the 
Civilian Personnel Division and not by the service 
department.

Moreover, while copies of these documents appear to be 
genuine, they do not include any information to show service 
in the United States Army.  The appellant's entire service 
was as a civilian employee for the United States Army, and he 
does not fall under any of the recognized categories of 
active service by civilians.  The following individuals and 
groups are considered to have performed active military, 
naval, or air service: (a) aerial transportation of mail; (b) 
those discharged for alienage during a period of hostilities 
unless evidence affirmatively shows he or she was discharged 
at his or her own request; (c) Army field clerks; (d) Army 
Nurse Corps, Navy Nurse Corps, and female dietetic and 
physical therapy personnel; (e) aviation camps; (f) cadets 
and midshipmen; (g) Coast and Geodetic Survey, and its 
successor agencies; (h) Coast Guard; (i) contract surgeons; 
(j) field clerks, Quartermaster Corps; (k) lighthouse service 
personnel; (l) male nurses; (m) National Guard; (n) persons 
heretofore having a pensionable or compensable status; (o) 
drafted persons; (p) Philippine Scouts; (q) Public Health 
Service; (r) Reserves; (s) Revenue Cutter Service; (t) 
training camps; (u) Women's Army Corps; (v) Women's Reserves; 
(w) Russian Railway Service Corps; and (x) active military 
service in other miscellaneous women's groups, certain 
civilian employees during World War I, certain civilian 
employees or volunteers in the defense of Wake Island and 
Bataan during World War II, male civilian ferry pilots, 
civilian personnel assigned to the secret intelligence 
element of the OSS, Guam Combat Patrol, Quartermaster Corps 
Keswick Crew on Corregidor, certain United States Merchant 
Seamen and American Merchant Marines, certain civilian Navy 
IFF technicians, certain U.S. civilians of the American Field 
Service, and certain U.S. civilian employees of civilian 
airlines.  38 C.F.R. § 3.7 (2007).  Unfortunately, none of 
the appellant's service falls under any of the recognized 
categories of active service by civilians.

When the evidence submitted by the claimant does not meet the 
requirements of 38 C.F.R. § 3.203, the VA shall request 
verification of service from the service department.  38 
C.F.R. § 3.203(c) (2007).  In this case, the RO requested 
certification from the service department of the appellant's 
records in January 2001, October 2001, and December 2001.  
The appellant's last name, first name, Social Security 
number, date of birth, place of birth, and dates of alleged 
service with the United States Army were provided to the 
service department.  A certified service department record, 
dated February 2002, confirmed the appellant had been a 
civilian employee for the United States Army.

Sometime thereafter the appellant submitted new information 
that warranted additional inquiry to the service department.  
That information consisted of a copy of a Certification of 
Military Service from the Veterans Federation of the 
Philippines and appears to show the appellant served as a 
recognized guerilla.  The document refers to the appellant by 
name and indicates that he was a Colonel with the 71st 
Infantry Division.  The document also referred to the date 
and place of birth, but did not include any dates of alleged 
service.  Also submitted was an affidavit from individual who 
identified herself as a former member of the WAS, and who 
claimed personal knowledge of the appellant's military 
service as recognized guerrilla with the Bataan Defenders, 
Philippines Visayas & Mindanao, 71st Infantry Division.  

In July 2006, the Board remanded this case for further 
certification and in January 2007, the RO sent another 
request for verification of the appellant's service to the 
National Personnel Records Center (NPRC).  The request 
included the name of the appellant's spouse and his unit of 
assignment.  The request was returned with the notation that 
the appellant had no service as a member of the Philippine 
Commonwealth Army including as a recognized guerrilla in the 
service of the United States Armed Forces.  

In this case, the appellant's formal application, lay 
statements, and his attorney's detailed brief with 
attachments allege the same dates of service, which the 
service department investigated previously.  Even if copies 
of OPM and Army documents provide accurate information about 
the appellant's dates of civilian employment, the VA may not 
accept such documents as proof of service in the United 
States military.  In addition, several documents were 
provided from the Philippine Army in an effort to establish 
entitlement to VA benefits.  However, the Philippine 
government has its own laws and regulations which permit 
recognition of military service, for purposes of that 
nation's benefits, which are not recognized by the U.S. Armed 
Forces.  

To that end, the documents submitted by the appellant, copies 
of some of which he later resubmitted, fail to satisfy the 
requirements of 38 C.F.R. § 3.203 as acceptable proof of 
service for VA benefits purposes, as they are not official 
documents of the appropriate U.S. service department.  
Consequently, the Board finds that the evidence submitted in 
support of the claim may not be accepted as verification of 
service for VA purposes.  To the contrary, VA is prohibited 
from finding verified service based upon such evidence.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).  

As this evidence submitted by the appellant is insufficient 
to prove qualifying service, VA is bound by the certification 
of the service department which shows that he did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
U.S. Armed Forces.  See Venturella v. Gober, 10 Vet. App. 340 
(1997).  

The Board notes that no additional facts, such as alternate 
name spellings, or different dates of service/service numbers 
to warrant recertification, have been received by the RO.  
Accordingly, the Board finds that VA has fully complied with 
its duty under 38 C.F.R. § 3.203(c).

Therefore, the appellant's claim for entitlement to VA 
benefits must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
SOC (SSOC).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as a SOC or supplemental 
SOC (SSOC), is sufficient to cure a timing defect). 

However, the Board notes that the narrow threshold issue on 
appeal is whether the appellant has basic eligibility for VA 
benefits.  He claims to have service with the United States 
Army sufficient to qualify him for VA benefits.  For 
entitlement to VA benefits, the law requires verification of 
service from the service department.  The veteran admittedly 
was not provided the requisite VCAA notice prior to the 
initial adjudication of his claim in September 1999, however 
an October 2006 letter was issued pursuant to the Board's 
July 2006 remand directive, in which the RO provided notice 
to the veteran regarding what information and evidence was 
needed to substantiate his claim.

Absent the required certification of service from the service 
department, there is no reasonable possibility that further 
development of the claim by VA would substantiate the claim.  
Nor, in the context of the law that applies to this case, is 
there any indication in the record that there is any evidence 
which could substantiate the claim, which has not been 
obtained.  The appellant has had an opportunity to respond 
with additional evidence or argument on this ground for 
denying his claim.  Neither has he come forward with 
appropriate evidence, nor has he raised any reasonable 
possibility that such evidence exists.  In light of all these 
considerations, the Board finds that it is not prejudicial to 
the appellant to proceed to adjudicate the claim on the 
current record.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Moreover, the VCAA recognizes certain circumstances where VA 
will refrain from or discontinue providing assistance.  These 
circumstances include, but are not limited to, the 
appellant's ineligibility for the benefit sought because of 
lack of qualifying service, lack of veteran status, or other 
lack of legal eligibility.  38 C.F.R § 3.159(d).  The RO took 
appropriate steps to attempt to verify the appellant's active 
service, and no other development is warranted because the 
law, and not the evidence, is dispositive in this case.  VA 
is not required to provide assistance if no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a)(2).  
Therefore, any deficiency in notice to the appellant as to 
the duty to assist, including the respective responsibilities 
of the parties for securing evidence, is harmless error.  See 
also Valiao v. Principi, 17 Vet. App. 229 (2003).


ORDER

As a matter of law, entitlement to VA benefits is denied 
because the appellant's service does not establish him as a 
veteran for VA purposes.



____________________________________________
V.L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


